ATF0965
ATF0966
ATF0967
ATF0968
ATF0969
ATF0970
ATF0971
ATF0972
ATF0973
ATF0974
From:             Paul Jimenez
To:               Han, Jonathan J.
Subject:          Fw: Letter of Authorization
Date:             Friday, April 17, 2020 7:18:15 PM
Attachments:      2020-04-17 - Authorization Letter.pdf


Hello Jonathan!

Attached is the email and letter from our new property manager.

Please call Paul on his cellphone with any questions.

Happy Friday and have a great weekend!

Best Regards

Monique Jimenez

JA Industries LLC
Henderson, NV 89002




----- Forwarded Message -----
From: Sean Mullens <sean.mullens@nac-re.com>
To: jaindustriesllc@yahoo.com <jaindustriesllc@yahoo.com>
Sent: Friday, April 17, 2020, 03:33:22 PM PDT
Subject: Letter of Authorization


Paul, please see the attached and let me know if you need anything additional.


Thank you,




Sean M. Mullens

Property Manager

NV License # S.0182616



North American Commercial®

9079 W Post Rd, Suite 120



                                                                             ATF0975
Las Vegas, NV 89148

(702) 623-8000 main

(702) 623-5656 fax

                cell

sean.mullens@nac-re.com

www.nac-re.com




This email is not a solicitation for business. Any offers contained within this email are for discussion
purposes and should not be perceived or construed as a contract for a formal agreement. This email and
any attachments contain herein are confidential information that may be legally privileged. All logos,
artwork, photos and information are property of North American Commercial and may not be utilized,
saved, sent to unauthorized individuals or duplicated without prior written consent. Furthermore, the
sender of this email is not qualified to provide legal, financial, or tax advice and any information contained
herein shall be used for informational purposes only which shall not be relied on without consulting a
professional.




                                                                                                    ATF0976
ATF0977
ATF0978
ATF0979
San Francisco Field Division/ Las Vegas III Field Office

Office:

Cell:




From: Paul Jimenez <jaindustriesllc@yahoo.com>
Sent: Thursday, April 16, 2020 12:34 PM
To: Han, Jonathan J. <                       >
Subject: Re: FFL application supporting docs


Thank you for the email. I will gather what I can and call you if i have any questions.



Best Regards,



Monique Jimenez




JA Industries LLC


Henderson, NV 89002




On Thursday, April 16, 2020, 11:12:40 AM PDT, Han, Jonathan J.                               > wrote:




Hi, Paul,



I hope this email find you doing well. I reviewed the application and there need to be few corrections on
the application. We will go over the application together when we do he telephone interview when we are
ready. Please have a copy available or I can try to send you the one you submitted.




                                                                                               ATF0980
ATF0981
ATF0982
ATF0983
